Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 2, 11, 12 and 16-17 are amended. Claims 3, 13 and 18 are canceled. Claims 1, 2, 4-12, 14-17 and 19-20 are pending.

Specification
	The specification amendment submitted 02/02/2021 has been entered.

Response to Arguments
	Applicant’s arguments regarding the 112 rejections of the claims have been considered and are persuasive. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A computer-implemented method of managing and predicting payment events, the method comprising:
determining historical attributes regarding payments associated with a first debtor customer;
analyzing outstanding debts owed to a collector from the first debtor customer, the outstanding debts including invoice information; 
creating an event associated with the first debtor customer, the event including
information derived using the historical attributes, the invoice information, and a machine learning algorithm;
based on the information derived using the historical attributes, the invoice information, and the machine learning algorithm, populating the event to indicate a predicted payment time associated with a related outstanding invoice of the first debtor customer;
providing the event to an event processor system to associate the predicted payment time with the related outstanding invoice of the first debtor customer; and performing a roll-up calculation across a set of debtor customers, the set of debtor
customers including the first debtor customer and one or more additional debtor
customers, as part of a cash flow analysis for the collector.
The abstract idea as underlined falls under the Certain Methods of Organizing Human activity grouping as a commercial activity in the form of business relations. Claims 11 and 16 are similarly rejected.
This judicial exception is not integrated into a practical application because The claims recite which amount to adding the words “apply it” to the abstract idea. The use of the machine learning algorithm is a mere data gathering activity since the machine learning algorithm merely provides data for the event. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no
The dependent claims merely narrow the abstract idea and therefore are not indicative of a practical application or significantly more.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey (2018/0232814) in view of Sudjianto (8,533,082).

Dey discloses:
1. A computer-implemented method of managing and predicting payment events, the method comprising:
determining historical attributes regarding payments associated with a first debtor customer (Para. 0066, In an embodiment, a delinquency estimation engine 113 identifies only invoices associated with a same customer as a training set of invoices. 0067, database. As an example, an invoice database may indicate the "Customer" and "Amount Due" for a particular invoice. A delinquency estimation engine may extract the "Customer" and "Amount Due" from the invoice database. Further, the invoice database may store a set of invoices that are associated with the same customer as the particular invoice. The invoice database may indicate the payment delinquencies for each of the invoices associated with the same customer. Based on the information from the invoice database, a delinquency estimation engine may determine "a number of invoices paid by a particular customer," "a number of invoices paid late by a particular customer," and/or other invoice characteristics.);
analyzing outstanding debts owed to a collector from the first debtor customer, the outstanding debts including invoice information (Para. [0086] The delinquency estimation engine 113 determines a respective refined estimated payment delinquency for each target invoice.); 
(Para. [0089] One or more embodiments present, at a user interface, information associated with the invoices identified at Operation 216 (Operation 218). The delinquency estimation engine 113 identifies information associated with the invoices having a refined estimated payment delinquency above the threshold value. The delinquency estimation engine 113 causes the information to be presented at a user interface. 0057, estimation model is generated using machine learning.);
	providing the event to an event processor system to associate the predicted payment time with the related outstanding invoice of the first debtor customer ([0090] In an embodiment, a list of outstanding invoices are displayed at a user interface. Each outstanding invoice that is predicted to have a payment delinquency above the threshold value is displayed with a special flag. A user viewing the user interface is able to easily identify the invoices that are of interest to the user. The user may determine to perform different collection actions on the invoices of interest); and

Dey does not disclose, however, Sudjianto discloses:
Performing a roll-up calculation across a set of debtor customers, the set of debtor customers including the first debtor customer and one or more additional debtor customers as part of a cash flow analysis for the collector (Receiving data across an aggregate of a plurality of customers, wherein the data comprises…a total debt amount for the aggregate of the plurality of customers. Claim 1. The examiner interprets the roll-up calculation as the aggregate amount of dbt across the customers. The phrase “as part of a cash flow analysis” is non-functional descriptive material and is not given patentable weight.)
	One of ordinary skill would have been motivated to modify Dey with the aggregate debt of Sudjianto in order to process debt collection actions for a plurality of customers.

Claims 11 and 16 are similar to claim 1 and are similarly rejected. Dey discloses the invention being embodied on a computer-readable medium in Para. 0144 as well as a processor and memory.

Dey discloses:
2. The computer implemented method of claim 1, further comprising:
	calculating a total amount outstanding in debts relative to the first debtor customer (Para. 0044); and
	providing the total amount outstanding to a collections analyst (adopting collections actions for delinquent invoices of a customer in Para. 0125 and triggering a collections process when payment for an invoice is past due (0004)).
	
Claims 12 and 17 are similar and are similarly rejected.

Dey discloses:
4. The computer-implemented method of claim 1, wherein the creating the event further comprises:
	creating at least one of a predicted on-time payment event (Para. 0053 delinquency estimation engine…estimate a payment delinquency. 0083, estimated payment delinquency may be “on time”.), a predicted delayed payment event, or a predicted very delayed payment event, wherein the predicted delayed payment event represents payment within 60 days of a payment due date and the predicted very delayed payment represents over 60 days of delay.

Dey discloses:
5. The computer-implemented method of claim 1, wherein creating the event further comprises: 
	creating the event based on an invoice being sent to the first debtor customer (Para. 0034, issuance of the invoice).

Claims 14 and 19 are similarly rejected.

Dey discloses:
6.  The computer-implemented method of claim 1, wherein creating the event further comprises: 
	creating the event based on a due date of an outstanding invoice (Para. 0034, due date of the invoice).

Claims 15 and 20 are similarly rejected.

Dey discloses:
7. The computer-implemented method of claim 1, further comprising:
	generating a suggested action based on the event as part of the providing the event to the event processor system (Fig. 5. Payment reminder schedules indicate various actions based on estimation of payment delinquency.).
	

8.  The computer-implemented method of claim 7, wherein the suggested action is selected from a set of suggested actions having different severities (Fig. 5. Payment reminder schedules indicate various actions based on estimation of payment delinquency.).

9.  The computer-implemented method of claim 8, wherein the suggested action is associated with a lower severity when the predicted payment time is nearer a current
date and a higher severity when the predicted payment time is further from the current date (Fig. 5. Payment reminder schedules indicate various actions based on estimation of payment delinquency.).

10. The computer-implemented method of claim 8, wherein the different severities range from mild actions to general actions to strict actions with the mild actions being
less severe than the general actions and the general actions being less severe than the strict actions (Fig. 5. Payment reminder schedules indicate various actions based on estimation of payment delinquency.).
	
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694